Citation Nr: 0617349	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-37 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $43,183.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of February 2004 for purposes of 
satisfying a hearing request.  This matter was originally on 
appeal from a June 2003 decision of the Committee on Waivers 
and Compromises (the Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A Report of Contact in September 2004 shows that the veteran 
canceled his travel Board hearing scheduled for September 24, 
2004. 


FINDINGS OF FACT

1.  VA paid the veteran pension benefits in a monthly amount 
that did not factor in unreported income from social security 
benefits the veteran had been receiving since July 1995; the 
RO retroactively adjusted the amount that the veteran was 
entitled to receive in pension benefits, resulting in an 
$43,183.00 overpayment of which the veteran seeks waiver of 
recovery.

2.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment of pension 
benefits.

3.  The veteran and VA were at fault in the creation of the 
indebtedness.  

4.  The recovery of the overpayment of pension benefits would 
cause the veteran financial hardship and defeat the purpose 
of paying pension benefits.


CONCLUSION OF LAW

The recovery of an overpayment of pension benefits in the 
amount of $43,183.00 would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board observes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  The duty to notify and assist provisions of 
the VCAA, however, do not apply to waiver claims.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).


Factual Background

In March 1995, the veteran filed a claim for pension 
benefits.  He denied that he was currently in receipt of 
income from Social Security (SS) disability benefits.

According to a computer generated report dated in March 1995, 
the veteran had a claim pending with the Social Security 
Administration (SSA) based on an application filed in 
February 1995.

In a June 1995 rating decision, the RO awarded the veteran 
pension benefits.  In the notice of decision dated in June 
1995, the RO advised the veteran of the award of disability 
pension benefits as well as the following:  (i) the rate of 
VA pension depended on total "family" income that included 
the payee's income and that of any dependents; (ii) VA must 
adjust the payments whenever this income changed; (iii) the 
veteran must notify VA immediately if income was received 
from any source other than that shown therein; (iv) the 
veteran must also report any changes in the income shown 
therein; (v) and failure to promptly tell VA about income 
changes might create an overpayment that would have to be 
repaid.  The notice of decision letter reflected that the 
veteran was not in receipt of SS benefits. 

In a January 2002 statement, the veteran reported that he had 
been in receipt of SS benefits since July 1995.  He contended 
that he had reported this information and that his 
Eligibility Verification Report (EVR) indicated that he did 
not need to complete this form if the only change was an 
increase in SS benefits. 

Computer generated M14 and M15 screens generated in January 
2002 as well as an SSA data inquiry confirmed that the 
veteran was in receipt of SS benefits.

In a September 2002 letter, the RO advised the veteran that 
based on information that he was in receipt of SS benefits, 
his pension benefits were adjusted effective July 1, 1995.  
The RO further advised the veteran that this action had 
created a debt that would have to be repaid.   

In December 2002, the veteran filed a request for waiver of 
recovery of overpayment.  The veteran included VA Form 5655 
(Financial Status Report), which showed a total monthly 
income of $555.00, based on income derived from SS benefits, 
and total monthly expenses of $720.00.  

In a June 2003 decision, the Committee denied the veteran's 
request for waiver of recovery of overpayment.  The Committee 
found no fraud, misrepresentation, or bad faith on the part 
of the veteran, but found fault on the part of the veteran 
and determined that he received pension benefits that he was 
not entitled to which resulted in unjust enrichment if the 
debt was not repaid.  The Committee further observed that the 
veteran did not report on his financial status report that he 
still received monthly VA pension.  With that adjustment as 
well as an adjustment in income derived from SS benefits, the 
Committee concluded that the veteran's total income was 
actually $807.00 [$804.00] per month with expenses of 
$720.00.  A calculation sheet showed that the total debt owed 
was $43,183.00.  In the notice of decision letter dated in 
June 2003, the Committee advised the veteran that in equity 
and good conscience, waiver could not be granted.  The 
Committee concluded that the veteran was in fault for 
creation of the debt, he was unjustly enriched, and 
collection of this debt would not cause financial hardship. 

In the October 2003 Substantive Appeal, the veteran reported 
that personnel at the SSA advised him that receiving both VA 
and SSA benefits was acceptable.  As proof, the veteran 
included a receipt for a June 1995 benefit check he returned 
to the SSA.  He further maintained that he went to the 
"Veteran's Office" and spoke with K.H. who he advised that 
he was receiving both benefits; he indicated that K.H. 
assured him that he was in compliance with VA.  He noted that 
he reported both benefits on all of his federal and state tax 
returns.  He contended that VA knew he had applied for SS 
benefits because he directed VA to send his records to the 
SSA in 1995.  He reported that each year VA sent him notice 
that if he only had VA and SS benefits, he was not required 
to fill out an EVR; he, therefore, maintained that VA advised 
him to not report on any dual benefits.  As proof, he 
included a December 2001 VA letter that addressed the EVR and 
SS benefits.  He further maintained that his only income was 
from VA and SS benefits, and any payback of the overpayment 
would result in hardship as he did not have sufficient income 
to pay his current bills.  He concluded by maintaining that 
any overpayment was due to VA's neglect.  


Analysis

At the outset, the Board determines whether the indebtedness 
was properly created. Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  The veteran has not questioned the validity of 
the indebtedness at issue.  Rather, his arguments relate to 
the question of the party at fault in the creation of the 
debt and his own financial hardship.  In any event, a review 
of the record shows that the veteran was paid pension 
benefits in an amount that was based on a calculation that 
did not figure in income he received from SS disability 
benefits as the result of his failure to timely notify VA of 
this other income.  VA pays a pension that is the difference 
between countable annual income and a maximum annual rate.  
Thus, the Board finds that the RO properly retroactively 
adjusted the amount that the veteran was entitled to receive 
in pension benefits, which resulted in an overpayment of 
$43,183.00.  The Board concludes that this overpayment amount 
was properly created because the veteran received benefits to 
which he was not legally entitled.

Pursuant to 38 U.S.C.A. § 5302(c) (West 2002) and 38 C.F.R. § 
1.965(b) (2005), a finding of fraud, misrepresentation, or 
bad faith precludes a grant of a waiver of recovery of an 
overpayment.  The Committee concluded that the facts in this 
case did not show these mandatory bars to waiver in the 
veteran's case.  Nevertheless, the Board must render an 
independent determination in this regard.  Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  Because there appears to be no 
indication of an intent to deceive or to seek unfair 
advantage by the veteran, no legal bar to the benefit now 
sought is present.  Id.  Accordingly, the Board agrees with 
the determination of the Committee that mandatory bars to 
waiver are not present in this matter.

The Committee also denied the veteran's claim for waiver of 
recovery of the overpayment on the basis that recovery of the 
overpayment would not be against equity and good conscience.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R.            § 
1.963(a) (2005).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all 
inclusive:  (1) fault of debtor- where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults- 
weighing fault of the debtor against VA fault; (3) undue 
hardship- whether collection would deprive debtor or family 
of basic necessities; (4) defeat the purpose- whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment- where failure to make restitution would result in 
unfair gain to the debtor; and (6) changing position to one's 
detriment- where reliance on VA benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2005).

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  Based on a review of the 
entire record and having considered the contentions of the 
veteran, the Board concludes that the veteran was only 
minimally at fault in the creation of the present 
overpayment.  The Board is persuaded by the veteran's 
contention that his yearly receipt of letters like the 
December 2001 VA letter (which addressed the EVR and SS 
benefits) convinced him that he was not required to prepare 
yearly EVRs reporting his dual benefits from VA and the SSA.  
The fact that VA sent the veteran the December 2001 letter 
tends to show some fault on the part of VA in creating the 
overpayment because VA failed to recognize that an adjustment 
needed to be made in the veteran's pension benefit amount to 
figure in amounts he was receiving from SSA.  It is unknown 
what finally compelled the veteran to submit a statement in 
January 2002, acknowledging he was in receipt of SS benefits.  
 
In regard to the third element of whether recovery of the 
debt would result in financial hardship to the veteran, as 
shown on his financial status report [adjusted by the 
Committee to reflect an increase in SS benefits and pension 
benefits], his income exceeds his expenses by a mere $84.00.  
Therefore, the Board finds financial hardship.  To allow 
recovery of the overpayment by taking a portion of the 
veteran's pension benefits under these circumstances would 
defeat the purpose of payment of pension benefits in regard 
to the fourth element.  These elements weigh against any 
unjust enrichment to the veteran with respect to 
consideration of the fifth element.  

Therefore, in viewing the elements of equity and good 
conscience, the Board concludes that the facts in this case 
do demonstrate that the recovery of the overpayment would be 
against equity and good conscience.  









ORDER

A waiver of recovery of an overpayment of pension benefits in 
the amount of $43,183.00 is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


